Title: To James Madison from Isaac Griffin, 2 March 1817
From: Griffin, Isaac
To: Madison, James



Dear Sir,
Washington city, march ye. 2d. 1817

I take this method, of bidding you a last farewell, and of thanking you, for the benefit I have derived, as one of the citizens of the united states, from your able, and faithfull services, in Some of the most important Stations in the gift of a free people.  At your time of life, repose is desirable, and almost necessary.  In retirement, I wish you all the happiness, that you can derive, from the reflection on a life spent for the benefit of your country, rather than for your own.  With the greatest respect I remain your very Huml. Servt.

Isaac Griffin

